Citation Nr: 1743051	
Decision Date: 09/28/17    Archive Date: 10/10/17

DOCKET NO.  13-03 260	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for ischemic heart disease, claimed as due to exposure to herbicides.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Bayles, Associate Counsel






INTRODUCTION

The appellant is a Veteran who served on active duty from January 1967 to April 1970.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision of the St. Petersburg, Florida Department of Veterans Affairs (VA) Regional Office (RO).  

By way of history, an April 2007 rating decision originally denied service connection for heart condition because there was no medical evidence of record showing that the Veteran had a heart condition which had its onset in service or was an Agent Orange presumptive.  He appealed that decision, and a March 2008 statement of the case (SOC) was issued which confirmed the previous denial.  The Veteran did not file a VA Form 9, and the claim became final.  Subsequently, ischemic heart disease was added to the list of disabilities recognized as being related to herbicide exposure.  In October 2010 the Veteran filed a claim seeking entitlement to service connection for ischemic heart disease as due to exposure to Agent Orange.  A January 2011 letter from VA informed him that a special review of his claim file would be conducted based on Nehmer v. United States Veterans Administration, 284 F.3d 158, 1161 (9th Cir. 2002).  Therefore, the issue sis reviewed de novo and not as a request to reopen a previously denied claim.  

In his January 2013 substantive appeal, the Veteran requested a Travel Board hearing.  He failed to report for such hearing scheduled in October 2016, and his hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704(d).


FINDING OF FACT

The Veteran is not shown to have a chronic heart disorder/ischemic heart disease.



CONCLUSION OF LAW

Service connection for a heart disorder/ischemic heart disease, claimed as due to herbicide exposure, is not warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's duty to notify was satisfied by January 2011 correspondence.  A notice deficiency is not alleged.  38 U.S.C.A. §§  5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159(2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Veteran's service treatment records (STRs) are associated with the record, and pertinent postservice treatment records have been secured.  A May 2016 letter from the Social Security Administration noted that no medical records exist for the Veteran.  VA examinations with respect to this claim were conducted in April 2011 and July 2012.  An addendum to the July 2012 examination was provided in December 2012.  As will be discussed in greater detail below, the Board finds the reports of these examinations (cumulatively) to be adequate for rating purposes, as they reflect a thorough review of the Veteran's medical history, the examinations included all pertinent findings, and include adequate rationale.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.

Legal Criteria, Factual Background, and Analysis

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303 (a). In order to establish service connection for a claimed disability, there must be evidence of (1) a current disability (for which service connection is sought); (2) incurrence or aggravation of a disease or injury in service; and (3) a causal connection between the disease or injury in service and the current disability.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Disorders diagnosed after discharge may still be service connected if all the evidence establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994). 

Certain chronic disabilities (including cardiovascular disease) may be service-connected on a presumptive basis if manifested to a compensable degree in a specified period of time postservice (one year for cardiovascular disease). 
38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307, 3.309. 

Lay evidence may be competent evidence to establish incurrence.  See Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Competent medical evidence is needed where the determinative question is one requiring medical knowledge.  Id. 

The Board notes that it has reviewed all of the evidence in the Veteran's record with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

The Veteran's DD Form-214 reflects that he served in Vietnam, during the Vietnam Era.  If a Veteran, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam Era, and has one of the specified diseases [to include ischemic heart disease] associated with exposure to certain herbicide agents [to include Agent Orange], such disease shall be considered to have been incurred in service, as due to the exposure to herbicides.  See 38 U.S.C.A. § 1116. 

Ischemic heart disease includes "acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina".  It does not include hypertension of peripheral manifestations of atherosclerosis such as peripheral vascular disease or stroke, or any other condition that does not qualify within the generally accepted medical definition of ischemic heart disease.  See 38 C.F.R. § 3.309(3), and note 2, following. 

The Veteran's STRs showed no complaints, treatment or diagnosis of heart disease.
The April 1970 service separation report of medical examination noted that his heart was normal.

June 1992 VA treatment records note mild cardiomegaly. 

December 1992 private treatment records note that the Veteran complained of chest tightness, slurred speech, and labored breathing.  No diagnosis was provided.

August 1997 VA treatment records note that the Veteran's heart had regular rate and rhythm with no murmurs, rubs, or gallops.

September 2003 VA treatment records note that the Veteran's heart was normal on chest X-ray.  He reported no history of irregular heartbeat, congestive heart failure (CHF), hypertension, myocardial infarction (MI).  He reported a history of angina/chest pain and shortness of breath.  No diagnosis was provided. 

On December 2004 VA registry examination, the Veteran reported chest pains on the right side of the sternum that were not caused by exertion and not relieved by stress that began several months prior to the appointment.  On examination the heart rhythm and sounds were normal.  The examiner provided an assessment of atypical chest pain.  He opined that any medical condition or diagnosis (including all diagnoses and symptoms documented for the Veteran) could possibly be related to exposure to herbicides during prior service in Vietnam.

October 2006 VA treatment records note a normal adenosine myocardial perfusion scan that indicated no evidence of significant potential ischemia.

May 2007 VA treatment records note that screen results indicated no chest pain, no history of irregular heart beat, CHF, MI, or angina. 

August 2007, May 2008, and July 2008 VA treatment records noted regular heart rate and rhythm with no murmurs, rubs or gallops.

On April 2011 VA ischemic heart disease examination, the Veteran denied a history of  ischemic heart disease, MI, and CHF, and reported that he had not had a percutaneous coronary intervention (PCI) or a coronary artery bypass graft (CABG).  He reported that he had not had a transplant pacemaker or an automatic implantable cardioverter-defibrillator (AICD) implanted.  He reported that he had not had a cardiac catheterization.  The examiner noted a normal Thallium study in 2006.  The examiner opined that the Veteran did not have ischemic heart disease because a review of the medical records found no objective evidence of ischemic heart disease. 

September 2011VA treatment records note a positive myocardial perfusion scan. The scan noted a small size mildly severe partially reversible defect in the basal to mid-inferoseptal and inferior wall and another small mildly severe partially reversible defect in the apex.  The Veteran reported that he had experienced atypical chest pain, fatigue, and dyspnea on exertion over the last several weeks prior to his appointment.  The examiner noted no prior CHF, MI, CABG, PCI, cardiac catherization, valve surgery or cardiac transplant. 

September 2011 VA left heart catherization noted no aortic valve stenosis and no mitral valve regurgitation.  The coronary angiography showed normal coronary arteries with luminal irregularities in the left anterior descending, circumflex, and right coronary artery. 

October 2011 VA treatment records note that the Veteran did not have a diagnosis of ischemic heart disease and the catheter report showed normal arteries.

On July 2012 VA ischemic heart disease examination, the examiner noted that the Veteran did not have a history of PCI, MI, or CHF, and had not undergone a CABG or heart transplant or had a cardiac pacemaker implanted.  The examiner noted the September 2011 stress test on which dyspnea was indicated after the Veteran exerted between 3-5 METs.  The examiner noted no evidence of cardiac hypertrophy or dilatation.  The examiner opined that the Veteran had ischemic heart disease, and the diagnosis was mild luminal irregularities per the September 2011 catherization. 

In December 2012, the RO requested clarification from the examiner regarding the diagnosis of mild luminal irregularities per the September 2011 catherization.  The RO noted that mild luminal irregularities was a test finding and not a clinical diagnosis of disease.  The examiner reviewed the record and provided an addendum.  She noted that she had erred when she marked that the Veteran had ischemic heart disease and indicated that the Veteran did not have ischemic heart disease.  She explained that the findings in the record did not meet the criteria for coronary artery disease.  She further explained that the Veteran's coronary arteries were normal, he needed to lose weight to reduce his risk factor, and he needed to be evaluated for other causes of his shortness of breath and chest discomfort.  Also, a VA physician reviewed the findings and concurred with the examiner that the Veteran did not have ischemic heart disease. 

VA treatment records through March 2016 do not show a diagnosis of, or treatment for ischemic heart disease.  Ischemic heart disease is not listed in the Veteran's problem listings.

The threshold question that must be addressed in this matter is whether there is competent evidence that the Veteran currently has (or during the pendency of the claim has had) the disability for which service connection is sought (ischemic heart disease).  In the absence of proof of such current disability there is no valid claim for service connection either on a direct or on a secondary service connection theory of entitlement.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.310; see also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  On review of the record the Board has found that there is no such evidence in the record. 

The Veteran's STRs do not show findings or diagnosis of ischemic heart disease or treatment for symptoms of ischemic heart disease.  On April 2011 and July 2012 (after clarifying the finding in the December 2012 addendum) VA examinations, ischemic heart disease was not found; and VA treatment records (through March 2016) do not show ischemic heart disease.  The Veteran has not submitted any record showing (or identified a medical provider who has assigned him) a diagnosis of ischemic heart disease.  Significantly, on April 2011 VA examination, the Veteran denied a history of ischemic heart disease.  The Board notes that the 2004 VA registry examiner opined that any medical condition or diagnosis (including all diagnoses and symptoms documented for the Veteran) could possibly be related to exposure to herbicides during prior service in Vietnam.  The opinion is stated in speculative terms, and does not include rationale.  Therefore it lacks probative value.  The Veteran's own statements that he has ischemic heart disease are not competent evidence in this matter.  The diagnosis of ischemic heart disease is a medical question that requires medical expertise (and generally diagnostic studies).  He is a layperson, does not profess to have medical expertise, and does not cite to supporting medical opinion.  See Jandreau, 492 F.3d at 1377.

The preponderance of the evidence is against a finding that the Veteran has or has ever had ischemic heart disease.  He has not met a threshold requirement for substantiating a claim of service connection, and has not presented a valid claim of service connection for ischemic heart disease.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Therefore, the benefit-of-the-doubt rule does not apply; the appeal in the matter must be denied. 

[The Veteran is advised that future evidence that he in fact has a heart disorder/ischemic heart disease may present a basis for reopening this claim.]





ORDER

Service connection for ischemic heart disease is denied.




____________________________________________
E. I. VELEZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


